UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2474



LIELT WORKU,

                                                        Petitioner,

          versus


JOHN ASHCROFT,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-615-959)


Submitted:   June 9, 2004                 Decided:   August 4, 2004


Before WIDENER, WILKINSON, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alison J. Brown, MAGGIO & KATTAR, P.C., Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Jeffrey
J. Bernstein, Senior Litigation Counsel, William K. Olivier, OFFICE
OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lielt Worku, a native and citizen of Ethiopia, petitions

for   review    of   an   order   of    the   Board     of   Immigration   Appeals

(“Board”) affirming, without opinion, the immigration judge’s order

denying her applications for asylum, withholding of removal, and

protection under the Convention Against Torture.

           In    her      petition     for    review,    Worku    challenges   the

immigration judge’s determination that she failed to establish her

eligibility for asylum.           To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence [s]he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                        We have

reviewed the evidence of record and conclude that Worku fails to

show that the evidence compels a contrary result.                 Accordingly, we

cannot grant the relief that she seeks.

           Additionally, we uphold the immigration judge’s denial of

Worku’s request for withholding of removal.                      The standard for

withholding of removal is more stringent than that for granting

asylum.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                      To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”             INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).          Because Worku fails to show that she is




                                        - 2 -
eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          Finally, to the extent that Worku claims that the Board’s

use of the summary affirmance procedure as set forth in 8 C.F.R.

§ 1003.1(e)(4) (2004) violated her rights under the Due Process

Clause, we find that this claim is squarely foreclosed by our

recent decision in Blanco de Belbruno v. Ashcroft, 362 F.3d 272

(4th Cir. 2004).     We further find that summary affirmance was

appropriate   in   this   case    under        the   factors     set   forth   in

§ 1003.1(e)(4).

          Accordingly,    we     deny    the    petition   for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                        - 3 -